Citation Nr: 1542392	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus prior to June 17, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to June 1969, with service in the Republic of Vietnam.

These matters come to Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed, and in November 2013, the Board denied the claim, to the extent that it denied a rating in excess of 20 percent for service-connected diabetes mellitus prior to June 17, 2013.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's November 2013 decision.  That same month, the Court issued an Order vacating the November 2013 Board decision.  

The joint motion cites to the Veteran as "Nancy", which appears to be a typographical error

In June 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 40 percent rating requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). 

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that the Veteran's occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A July 2011 VA examination report shows that the examiner had concluded that the Veteran's service-connected conditions would be limiting and preclude him from working in certain positions requiring heavy physical exertion and prolonged standing, walking, climbing, crawling, and heavy lifting.  However, the examiner further concluded that his service-connected conditions should not limit him from working in a sedentary position that allows for frequent breaks to change positions, stand, walk, and have a snack as necessary to maintain good serum glucose control.  

In the Board's November 2013 decision, it determined that a rating in excess of 20 percent was not warranted for service-connected diabetes mellitus prior to June 17, 2013.  The Board stated that, prior to prior to June 17, 2013, "There is no evidence, either from the VA examination reports of record or the VA treatment records, that regulation of activities was required as treatment for his DM (diabetes mellitus)."

A review of the Joint Motion shows that it was agreed that the Board had failed to provide adequate reasons and bases for its conclusion that the Veteran was not required to regulate his activities due to his diabetes mellitus, prior to June 17, 2013.  The Joint Motion essentially states that the Board had failed to explain why the Veteran's employment restrictions did not also show that he had a "restriction of activities" due to his diabetes mellitus.  



Under the circumstances, a supplemental opinion should be obtained.  

At the time of the July 2011 VA examination report, service connection was in effect for five conditions other than diabetes mellitus, to include bilateral cataracts, diabetic neuropathy of the left lower extremity, diabetic neuropathy of the right lower extremity, partial amputation, great and second toes, right foot, and an anxiety disorder.  The July 2011 VA examination report states that, "There is no reported restriction of activities due to the diabetes mellitus," and, "The Veteran is not currently employed and there is no effect on employment."  The examiner concluded that the Veteran's "service-connected conditions" (plural) would be limiting and preclude him from working in certain positions requiring heavy physical exertion and prolonged standing, walking, climbing, crawling, and heavy lifting.  The examiner further concluded that his service-connected conditions should not limit him from working in a sedentary position that allows for frequent breaks to change positions, stand, walk, and have a snack as necessary to maintain good serum glucose control.  

In summary, the examiner's opinion contains some ambiguity as to whether, prior to June 17, 2013, the Veteran's diabetes mellitus was productive of the requirement that he avoid strenuous occupational and recreational activities caused by the diabetes and not simply some other problem that is, or is not, service-connected.

In this regard, it is important for both the Veteran and the parties to understand that it must be the diabetes that causes the regulation of activities, not another problem even caused by the diabetes. 

Given the foregoing, the Board finds that a clarifying opinion should be obtained.  

As a final matter, the Joint Motion states that the Board failed to adequately explain how it determined that an extraschedular evaluation was not warranted, see 38 C.F.R. § 3.321(b)(1) (2015), given that it had remanded claims for increased ratings for peripheral neuropathy of the bilateral lower extremities, in order to afford the Veteran an examination.  It does not appear that the Veteran has yet been afforded the requested examinations, and these claims have still not been adjudicated by the RO/Appeals Management Center (AMC).  

Under the circumstances, the issue of entitlement to an extraschedular evaluation is inextricably intertwined with both the issues of entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities, and the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus prior to June 17, 2013.  The issue of entitlement to an extraschedular evaluation therefore must be deferred until these issues are adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the July 2011 VA diabetes mellitus examination.  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that, prior to June 17, 2013, the Veteran's diabetes mellitus required a "regulation of activities (avoidance of strenuous occupational and recreational activities)."  

The examiner must provide a detailed rationale for his opinion.  The claims folder must be made available to and reviewed by the examiner in conjunction with his opinion, and the examiner should state that the entire claims file has been reviewed.

The examiner may wish to review the joint motion cited above to understand the Board's conundrum in this regard. 

In the event that the examiner who conducted the Veteran's July 2011 examination is not available, forward the claims file to a qualified health care professional.  After review of the record, the health care professional must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that, prior to June 17, 2013, the Veteran's diabetes mellitus required a "regulation of activities (avoidance of strenuous occupational and recreational activities)."  The examiner must provide a detailed rationale for his opinion.  The claims folder must be made available to and reviewed by the examiner in conjunction with his opinion, and the examiner should state that the entire claims file has been reviewed..

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




